Citation Nr: 1018582	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to June 
1971.  His service records show that he served in the 
Republic of Vietnam and that his military decorations include 
the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for a 
TDIU.  During the course of the appeal, the case was remanded 
by the Board to the RO for further evidentiary and procedural 
development in February 2008.  Thereafter, the RO continued 
the TDIU denial.  The case was then returned to the Board, 
which confirmed, inter alia, the TDIU denial in a January 
2009 appellate decision.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), which granted a December 2009 joint motion 
between the Secretary of VA and the appellant to vacate the 
January 2009 TDIU denial and remand the case for a new 
medical examination.    

Pursuant to the instructions of the aforementioned December 
2009 joint motion, and for the reasons that will be discussed 
below, the appeal is REMANDED to the Department of Veterans 
Affairs Regional Office for the appropriate development.  VA 
will notify the appellant and his representative if further 
action is required on their part.


REMAND

The Veteran's claims file indicates that he was most recently 
employed by the United States Postal Service and that he 
ceased working in 2006.  The Board notes that his service-
connected disabilities presently include post-traumatic 
stress disorder (PTSD) (currently rated 50 percent 
disabling), blindness in the right eye (currently rated 30 
percent disabling), Type II diabetes mellitus (currently 
rated 20 percent disabling), bilateral hearing loss 
(currently rated 10 percent disabling), tinnitus (currently 
rated 10 percent disabling), healed perforations of the 
tympanic membranes, bilaterally (currently rated 
noncompensably disabling), and erectile dysfunction secondary 
to Type II diabetes mellitus (currently rated noncompensably 
disabling).  He is also in receipt of awards for special 
monthly compensation for loss of use of an eye with only 
light perception and loss of use of a creative organ.  The 
Veteran's service-connected disabilities together produce a 
combined rating of 80 percent.  He has therefore met the 
regulatory threshold for eligibility to a TDIU on a schedular 
basis under 38 C.F.R. § 4.16(a) (2009).

The December 2009 joint motion by the Secretary of VA and the 
appellant determined that the VA examination of record 
addressing the TDIU claim was inadequate for adjudication 
purposes and has remanded the issue to the Board for 
development consistent with the holding of the joint motion.  
Specifically, the parties to the joint motion held that the 
existing VA examination failed to address the issue of the 
impact of the Veteran's service-connected disabilities, as an 
aggregate whole, on his employability.  In the case of a 
claim for a TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
While the April 2008 VA examination of record addressed the 
TDIU issue and provided some information as to the 
occupational impact of the Veteran's service-connected 
diabetes mellitus and erectile dysfunction, it did not yield 
an explicit opinion as to whether the Veteran's multiple 
service-connected disabilities, as a whole, would be 
sufficient to preclude gainful employment.  The Court 
concurred with the Secretary of VA and the appellant and 
granted their joint motion.  Therefore, to comply with the 
joint motion, the TDIU claim is remanded to the RO so that 
the Veteran may be scheduled for a new medical examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   Copies of updated treatment records, 
VA and non-VA, pertinent to the Veteran's 
service-connected disabilities should be 
obtained and associated with the claims 
folder.

2.  Thereafter, the Veteran should be 
scheduled for a VA medical examination to 
obtain an opinion as to whether his 
service-connected disabilities, as a 
whole, would as likely as not preclude 
gainful employment.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report.

The examiner should consider the impact of 
the Veteran's service-connected 
disabilities, as a whole, upon his 
employability and its effect on his usual 
occupational and daily activities and 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the service-connected 
disabilities (i.e., PTSD, blindness in the 
right eye, Type II diabetes mellitus, 
bilateral hearing loss, tinnitus, 
bilateral healed perforations of the 
tympanic membranes, and erectile 
dysfunction) would prevent him from 
obtaining or keeping gainful employment 
for which his education and occupational 
experience would otherwise qualify him.

3.  After the above development has been 
undertaken, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to a 
TDIU.  If the benefit sought on appeal is 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

